Citation Nr: 0104725	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-22 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for hearing loss and tinnitus and if so, 
whether the claim may be granted.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The veteran had active service from August 1965 to April 
1967.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his November 1999 substantive appeal, the veteran 
requested a hearing before a member of the Board in 
Washington, D.C., and that such a hearing was scheduled for 
February 8, 2001.  Prior to the hearing date, however, the 
veteran advised the Board in a letter dated in early January 
2001, that it would be impossible for him to attend a hearing 
before the Board.  Consequently, in view of the veteran's 
representations in his January 2001 correspondence, the 
veteran's representative sent a letter to the veteran 
advising him that because he had indicated that he would not 
be able to report for a hearing before the Board, the 
representative had requested that the Board cancel the 
hearing and forward the claims file to the representative for 
his review.  The record thereafter does not reflect any 
communication from the veteran indicating his dissatisfaction 
with the cancellation of the scheduled hearing before the 
Board.  Thus, the Board finds that further contact with the 
veteran to confirm that he no longer desires a hearing before 
the Board in Washington, D.C. is unnecessary, and that remand 
for this purpose is not warranted.  

The Board further notes that while the Board has concluded 
that medical evidence associated with the claims file since 
the last final denial of the claim for service connection for 
bilateral hearing loss is sufficient to warrant the reopening 
of the claim, the Board further finds that remand is now 
required for additional medical development.  The Board also 
finds that remand is also required with respect to the issue 
of entitlement to an increased rating for PTSD.

Finally, the Board notes that during the course of 
adjudicating whether or not new and material evidence has 
been submitted to reopen the claim for hearing loss, the 
regional office (RO) has considered findings such as eardrum 
scarring, but that the original claim for service connection 
was limited to hearing loss and tinnitus only.  Should the 
veteran wish to file a claim for disability of the ears other 
than that which is associated with hearing loss and tinnitus, 
it would be necessary for him to file a formal claim in this 
regard.


FINDINGS OF FACT

1.  A claim for service connection for hearing loss and 
tinnitus was denied by a January 1984 rating decision which 
was not appealed.

2.  The evidence submitted since the January 1984 rating 
decision pertinent to the claim for service connection for 
hearing loss and tinnitus bears directly and substantially on 
the specific matter under consideration, is neither 
cumulative nor redundant, and is, by itself or in combination 
with other evidence, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1984 rating decision which denied service 
connection for hearing loss and tinnitus is final.  38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. § 19.192 (1983).

2.  New and material evidence has been submitted since the 
January 1984 rating decision, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.104, 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") held that "in order to 
reopen a previously and finally disallowed claim . . . there 
must be 'new and material evidence presented or secured' . . 
. since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000).  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b) (2000).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
become manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

The Board must point out that the existence of disability is 
a statutory requirement quite independent of any previous law 
or case law based upon the concept of a well-grounded claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In other 
words, the recent legislative change eliminating the concept 
of a well-grounded claim did not in any way alter the basic 
statutory requirement that there must be a present disability 
before service connection may be granted.  Moreover, it was 
also held that a claim for service connection was "well 
grounded" when three basic elements are satisfied with 
competent evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, supra.  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).

It has been further held that the second and third elements 
of a claim for service connection can also be satisfied under 
38 C.F.R. § 3.303(b) (2000) by (a) evidence that a condition 
was "noted" during service or an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.

The Board finds that while this case law regarding a well-
grounded claim is no longer controlling for the proposition 
that the claimant must come forward initially with these 
three elements in order to establish a well-grounded claim, 
the impact of this particular case law as to what constitutes 
"competent" evidence to establish critical facts remains 
both compelling and controlling.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Moreover, when all the evidence is assembled, the Department 
of Veterans Affairs (VA) is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's original claim for service connection for 
hearing loss and tinnitus was denied by a January 1984 rating 
decision, on the basis that hearing loss (and also presumably 
tinnitus) was not shown by the evidence of record.  At the 
time of the January 1984 rating decision, September 1983 VA 
audiological examination had revealed pure tone thresholds of 
0, 10, 10, and 25 decibels at 500, 1000, 2000, and 4000 
Hertz, respectively, on the right, and of 10, 5, 10, and 20 
decibels at 500, 1000, 2000, and 4000, respectively, on the 
left.  Pure tone averages were noted to be 6 on the right and 
8 on the left.  Discrimination on the right was at 96 percent 
and on the left, 100 percent.  

The veteran did not appeal this decision and it became the 
last final denial under Evans v. Brown, supra.  While the 
Board notes that at least one subsequent application to 
reopen in May 1991 was denied with proper notification of the 
right to appeal and therefore could arguably serve as a more 
recent final denial, since the RO has repeatedly referred to 
the January 1984 decision as the last final decision, and the 
August 1991 denial was predicated primarily on simply the 
lack of submission of any evidence, in an effort to avoid any 
possible prejudice to the veteran, the Board finds that the 
January 1984 decision should continue to serve as the last 
final denial in this matter. 

Since the January 1984 rating decision, additional pertinent 
evidence has been submitted, including private treatment 
records from October 1991 to February 1992, VA outpatient 
treatment records for the period of April 1996 to September 
1997, and VA audiological examination in December 1997, March 
1998 and June 1998.

Private treatment records dated in October 1991 reflect that 
the veteran complained of popping noises in the right ear 
with pain.

VA outpatient treatment records from February and April 1997 
indicate that in February 1997, the veteran reported recent 
treatment for a left ear infection, possibly a furuncle on 
the left auditory canal.  The veteran also reported some 
residual ringing and intermittent popping of his ear.  
Examination of the left ear revealed some mild erythema of 
the external auditory canal with minimal tenderness on 
palpation externally.  The tympanic membrane was also noted 
to reflect some sclerosis.  The assessment included probable 
resolving left otitis externa and/or left otitis media.  In 
April 1997, it was noted that the veteran had recently been 
evaluated for right ear discomfort, with pus draining from 
his ear. The veteran was placed on antibiotics and the 
problems reportedly resolved.  The assessment at this time 
was probable furuncle left ear, now resolved.

VA audiological examination in December 1997 revealed that 
the veteran reported a history of bilateral hearing loss 
which had reportedly gotten worse.  He also complained of 
intermittent high frequency ringing in both ears, and 
examination of the tympanic membranes revealed some isolated 
areas of scarring.  Pure tone thresholds obtained in this 
examination were later reported by the RO in its January 1998 
rating decision to indicate 20, 20, 40 and 50 decibels at 
1000, 2000, 3000, and 4000 Hertz, respectively on the right, 
and 40, 35, 45, and 40 decibels at the same Hertz levels on 
the left.  The diagnosis rendered by the December 1997 VA 
examiner was simply "hearing loss."

VA audiological examination in March 1998 revealed that the 
veteran again reported a history of hearing loss, with 
additional reports of occasional tinnitus, that it seemed to 
be getting worse, that the veteran had resorted to lip 
reading because of the severity of his hearing loss, and that 
the condition was related to exposure to gunfire and 
explosions during combat in Vietnam.  March 1998 pure tone 
thresholds were reported by the RO in its September 1998 
rating decision to indicate 45, 50, 55 and 70 at 1000, 2000, 
3000, and 4000 Hertz, respectively on the right ear, and 55, 
65, 75, and 85 at the same levels on the left.  While the 
examiner indicated on the actual audiograms that these 
results revealed moderate to severe sensorineural hearing 
loss bilaterally, on a separate document, the diagnosis was 
indicated as possible sensorineural hearing loss.  
Examination was further found to reveal that both tympanic 
membranes were slightly sclerotic, and the assessment was 
hearing loss and mild otoscleroses.

VA audiological examination in June 1998 revealed that the 
veteran received treatment for left ear impacted cerumen.  
Additionally, the veteran provided a history that included 
decreased hearing beginning in 1989 which later worsened in 
1995, and he also complained of intermittent headaches with 
tinnitus and popping.  The veteran also stated that he had 
stopped water sports because of concern over increasing 
hearing loss.  June 1998 pure tone thresholds were reported 
by the RO in its second September 1998 rating decision to 
indicate 55, 55, 60 and 60 at 1000, 2000, 3000, and 4000 
Hertz, respectively on the right, and 60, 65, 70, and 70 at 
the same levels on the left.


II.  Analysis

The Board must first note that the United States Court of 
Appeals for the Federal Circuit entered a decision in Hodge 
v. West, 155 F.3d 1356 (Fed.Cir. 1998) concerning the 
definition of the term "new and material evidence" found in 
38 U.S.C.A. § 5108 (West 1991).  In that determination, the 
Court of Appeals for the Federal Circuit held that the Court 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a social 
security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation."  Id. at 1357, 1364.  The Court of Appeals 
for the Federal Circuit further held that the Court's "legal 
analysis may impose a higher burden on the veteran before a 
disallowed claim is reopened" as to what constitutes 
"material evidence" (Id. at 1357, 1360), and remanded the 
case for review under the Secretary's regulatory definition 
of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it 
was not of record at the time of the last 
final disallowance of the claim and is not 
merely cumulative of evidence of record; (ii) 
it is probative of the issue at hand; and if 
it is 'new' and 'probative' (iii) it is 
reasonably likely to change the outcome when 
viewed in light of all the evidence of 
record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363. 

In this case, the RO provided the appellant with the 
provisions of 38 C.F.R. § 3.156(a) in the October 1999 
statement of the case.  Moreover, the Board has reviewed the 
evidence received since the January 1984 rating decision and, 
as indicated below, has found that this evidence reflects 
current hearing loss sufficient to reopen the veteran's claim 
for service connection for hearing loss and tinnitus.  
Accordingly, the Board finds that the claimant has been 
provided the governing regulatory definition of "new and 
material evidence," that the RO's adjudication of the claim 
was consistent with that definition, that this evidence 
qualifies as "new and material evidence" under this 
definition, and that it is therefore not prejudicial for the 
Board to proceed with the adjudication of this claim.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has considered the evidence and contentions 
received since the January 1984 rating decision and finds 
that it most importantly consists of March 1998 audiological 
findings of moderate to severe sensorineural hearing loss, 
and is persuaded, as apparently the RO was in its January 
1998 rating decision as to this issue, that the evidence of 
current hearing loss was sufficient to reflect a current 
disability and therefore justify the reopening of the case.  
The Board further notes that the rating decision of January 
1984 specifically denied service connection on the basis that 
there was no current disability, and the evidence received 
since this decision now reflects the existence of such 
disability.  Consequently, the Board finds that the 
additional evidence and material of record in this case bears 
directly and substantially on the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in combination with other evidence, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

For the limited purpose of determining whether new and 
material evidence has been submitted, in the instant case, 
the Board will assume that the evidence submitted by and on 
behalf of the claimant must be presumed to be credible.  King 
v. Brown, 5 Vet. App. 19 (1993).  In this case, the findings 
of moderate to severe bilateral sensorineural hearing loss 
bear directly and substantially on the specific matter under 
consideration, are neither cumulative nor redundant, and by 
themselves or in combination with other evidence, are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  The Board notes that in a 
merits determination, however, no such presumption of 
credibility attaches.


ORDER

New and material evidence having been submitted, the claim 
for service connection for hearing loss and tinnitus is 
reopened.


REMAND

The Board has determined that the post-service findings of 
moderate to severe sensorineural hearing loss constituted new 
and material evidence in this matter.  However, the Board 
notes that even with evidence of current disability and the 
application of 38 U.S.C.A. § 1154 (West 1991) relating to the 
veteran's combat service, the veteran is still required to 
provide medical evidence linking any current hearing loss or 
tinnitus to active service or to a period of one year 
following service.  Such evidence is not currently of record.  
Consequently, while the record at this time does not support 
a grant of service connection for either hearing loss or 
tinnitus, the Board does find that the recently enacted 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (hereafter VCAA), requires that this 
claim be remanded for further medical development and the 
location of any additional pertinent medical records.  

Although it is not entirely clear from the record, the Board 
finds that there may be additional treatment records relating 
to the ears in the possession of LBJ Medical Center in Pago 
Pago other than those already of record.  Thus, while the 
case is in remand status, the Board would request that the RO 
make another request to the LBJ Medical Center for any and 
all treatment records relating to the veteran's treatment at 
that facility.  

With respect to the issue of entitlement to an increased 
evaluation for PTSD, the Board notes that at the time of the 
veteran's most recent VA PTSD examination in June 1998, it 
was indicated that the veteran was to continue ongoing care 
with J. M. at the Pacific Center office in Pago Pago.  
Thereafter, the fact that the veteran did subsequently 
receive care with J. M. at this facility is confirmed by the 
RO in a deferred rating decision in November 1998, and at 
this time, the RO began the process of making an effort to 
obtain records relating to this treatment.  A December 1998 
written request prepared on a Form 3101 requests all medical 
treatment records from the Pacific Center office in Pago 
Pago, further noting that since all appointments were at 
Samoa from June 1994 to November 1998, a January 1999 request 
was also forward to J. M. in Pago Pago, Samoa.  A second copy 
of the December 1998 Form 3101 reflects additional requests 
for these records in March 1999 and August 1999, the latter 
request apparently going directly to J. M.

Thereafter, the record contains computer generated evidence 
of communications between the RO and J. M. beginning in 
October 1999, at which time the RO notes its pending request 
for the veteran's treatment records and that these records 
had not been received.  In response to this request, J. M. 
responds in October 1999 that he would check his files again, 
indicating that he thought he had sent them out already.  If 
not, he promised to do so.  The following day, J. M. provided 
an additional response to the RO, in which he stated that the 
veteran's file was not in his possession, and that it was 
either mailed out or that one of the team members had hand 
carried it back to the RO.  In the statement of the case, the 
RO indicated that additional treatment records were requested 
from the Pacific Center in American Samoa, but that they were 
not available.

With respect to addressing the issue of entitlement to an 
increased rating, these treatment records may contain 
information that would have an impact on this claim.  The 
Board further finds that under the new VCAA, further efforts 
are required to account for the failure to obtain these 
identified records.  In this context, the record is not 
entirely clear that these are records in the possession of 
the Federal Government, although the file reflects 
interoffice correspondence that the Board finds to be 
substantially similar to that which typically occurs between 
an RO and VA medical centers.  Thus, not only are the 
treatment records sought relevant, as they are apparently 
Federal Government records, there is a heightened duty to 
make every effort to obtain them, and if they can not be 
obtained, to provide the veteran with a specific explanation 
of why not.  Even if the records are not Federal government 
records, further notice is due the claimant under the VCAA.  

Therefore, the Board finds that it is required to remand this 
matter to provide the RO with another opportunity to obtain 
the veteran's treatment records from the Pacific Center in 
Pago Pago.  Since the veteran's most recent PTSD examination 
was in June 1998, the RO should also furnish the veteran with 
a new VA PTSD examination to determine the current level of 
disability associated with the veteran's PTSD.  

The VCAA contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The salient features of the new 
statutory provisions (and where they will be codified in 
title 38 United States Code) may be summarized as imposing 
the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claims 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for hearing loss, 
tinnitus and/or PTSD.  Any medical 
records other than those now on file 
pertaining to diagnoses of the above-
noted disorders should be obtained and 
associated with the claims folder, 
including, but not necessarily limited 
to, any additional records in the 
possession of the LBJ Medical Center in 
Pago Pago and any additional treatment 
records in the possession of J. M. of the 
Pacific Center office in Pago Pago.

In accordance with the VCAA, the RO must 
make every reasonable effort to obtain 
relevant, nongovernment records the 
claimant has adequately identified.  If 
the RO is unable to obtain such records, 
it must provide the notice described in 
(6) above.  With respect to any Federal 
government records, the RO must discharge 
the obligations set out in (7) above.

3.  The RO should obtain a medical 
opinion by an appropriate medical 
provider to determine the nature, status 
and etiology of any hearing loss and 
tinnitus.  The medical provider is 
specifically requested to address the 
findings from the audiological 
examinations performed in service, in 
September 1983, in December 1997, and in 
March and June 1998.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
medical provider.  After a review of the 
evidence in the claims folder, including 
service, private and VA medical records, 
the medical provider should express 
opinions as to the following:

(a) What is the nature, etiology and 
diagnosis of any hearing loss and 
tinnitus present during service or within 
one year of service?

(b) What is the etiology and correct 
diagnosis of any current hearing loss and 
tinnitus?

(c) What is the degree of medical 
probability that there is a causal 
relationship between any current hearing 
loss and tinnitus, and any in-service 
disorders?

If the medical provider can not answer 
any of the above questions without resort 
to speculation, he or she should so 
indicate.  The examiner should also 
provide the rationale for the conclusions 
reached and cite the evidence relied upon 
or rejected in forming any opinion.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences on his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  The RO should then arrange for a 
special psychiatric examination of the 
appellant for the purpose of ascertaining 
the extent of severity of all service-
connected pathology related to his PTSD.  
All necessary special studies or tests 
are to be accomplished, including a 
social and industrial survey.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  

The examination report should include a 
detailed account of all pathology found 
to be present by the examiner.  

If there are psychiatric disorders 
present other than PTSD, the examiner 
should reconcile the diagnoses, and 
provide an opinion based upon the 
examination and a review of the record as 
to the degree of medical probability that 
any other disorder is causally related to 
service or service-connected disability.  

If there is an additional psychiatric 
disorder or disorders not related to 
service or service-connected disability, 
and this additional disorder or disorders 
produce symptomatology, the examiner is 
requested to provide an opinion as to 
which symptoms are attributable to 
service-connected disabilities and which 
are not.  If such distinction can not be 
made, it should be so specified.  

As part of the examiner's review of the 
claims file, the examiner should take 
note of prior Global Assessment of 
Functioning Scale (GAF) numerical code 
assignments as provided in the Diagnostic 
and Statistical Manual for Mental 
Disorders (Fourth Edition) (DSM-IV), as 
they relate to prior diagnoses.  The 
examiner should then assign a GAF 
numerical code provided in the DSM-IV.  
It is imperative that the physician 
include a definition of the numerical 
code assigned under DSM-IV in order to 
assist the RO and the Board to comply 
with the requirements of Thurber v. 
Brown, 5 Vet. App. 119 (1993).

The examiner must be requested to express 
an opinion as to the impact of the 
service-connected psychiatric disorder on 
the veteran's ability to obtain and 
retain substantially gainful employment.

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the opinions provided.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on these 
examinations addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that the 
failure to report without good cause for 
an examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. 
§ 3.655 (2000); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

5.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examinations 
and required opinions are in compliance 
with this remand and if they are not, the 
RO should implement corrective 
procedures.

6.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues of 
entitlement to an increased rating for 
PTSD and service connection for hearing 
loss and tinnitus.

7.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 



